Citation Nr: 1625540	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder, to include chronic thoracolumbar spine strain with degenerative disc disease, degenerative joint disease and mild scoliosis.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a low back disorder was denied in a January 2009 rating decision; although he submitted a timely notice of disagreement, he did not submit a substantive appeal, and new and material evidence was not received within sixty days after the issuance of a statement of the case (SOC) in April 2010.  

2.  Evidence received more than sixty days after the issuance of the April 2010 SOC includes information that was not previously considered that relates to an unestablished fact necessary to substantiate the claim.



CONCLUSIONS OF LAW

1.  The RO's January 2009 rating decision denying a claim of service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material has been received, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of entitlement to service connection for a low back disorder, including chronic thoracolumbar spine strain with degenerative disc disease, degenerative joint disease and mild scoliosis.  He reports being involved in a roll-over motor vehicle accident (MVA) in service.  He asserts that his back was injured during that accident and that he was treated at the infirmary, provided pain medications and ordered to light duty for two weeks.  He reports that he has had ongoing low back pain ever since the MVA.  

The Veteran's claim was originally denied in a January 2009 rating decision because the evidence of record did not support a finding that his low back disorder occurred in or was caused by service, or manifested within a presumptive period following separation.  He submitted a notice of disagreement with the January 2009 rating decision in February 2009, and a SOC was issued in April 2010.  The Veteran did not submit a substantive appeal after the issuance of the April 2010 SOC, and new and material evidence was not received within the remaining appeal period.  Thus, the RO's January 2009 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. 
§§ 3.104, 3.156(a)-(b), 20.302, 20.1103.  

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if "new and material" evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1103, 20.1105.  In this case, evidence received more than sixty days since the April 2010 SOC includes testimony from the Veteran that treating physician Dr. V. Jackson related his current low back disorder to the MVA he experienced in service.  See April 2016 Hearing Transcript (Tr.) at 12.  For the purposes of reopening, the credibility of this testimony is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  This evidence is "new" because it was not previously of record, and "material" because it relates to an unestablished fact necessary to substantiate the claim (i.e., that the Veteran's current disability is related to his reported in-service injury).  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because, when combined with VA assistance, there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Veteran's claim of entitlement to service connection for a low back disorder is reopened.


ORDER

The claim of entitlement to service connection for a low back disorder is reopened.


REMAND

During the April 2016 hearing, the Veteran testified that he has been treated for his low back disorder by Dr. V. Jackson.  April 2016 Hearing Tr. at 13.  A request for Dr. Jackson's records has not been submitted by VA.  Although some of these medical records have been obtained from the Social Security Administration, it appears that the records in evidence are incomplete.  Thus, remanded is necessary so that attempts can be made to obtain these records directly from the provider.  38 C.F.R. § 3.159(c)(1).  Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, including those from the La Junta Community Based Outpatient Clinic (CBOC), the Colorado Springs CBOC and the Denver VA Medical Center dated since October 2015.

2.  After securing any necessary authorization from the Veteran, obtain all records from Vaughn D. Jackson, M.D. and the San Luis Valley Medical Clinics, as well as any other outstanding records of private treatment of his back disability.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


